Citation Nr: 1128334	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from March 1945 until February 1946, and Regular Philippine Army service in February 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision, modified by rating decisions of March and May 2009, by the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2000. The immediate cause of death was heart aneurism.

2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  A heart aneurism was not manifested in service and cardiovascular disease was not manifest within one service year of eligible service.  Neither was related to any injury or disease incurred in service.

4.  A service-connected disability did not cause or contribute to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death of the Veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).  

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c) (2010).

Service connection for organic heart disease may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

The Veteran's certificate of death indicates that he died in September 2000 as a result of a heart aneurism.  At the time of his death, service connection had not been established for any disabilities.

Service treatment records indicate that on examination in January 1946, the cardiovascular system was normal, and chest x-ray was negative.  On examination in February 1949, the Veteran's heart and vascular systems were normal.  

Based on the foregoing, service records show no indication that the Veteran had a heart aneurism during service.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service, or when the requirements of a presumptive disease have been met.  See 38 C.F.R. §§ 3.303(d), 3.309.  Nevertheless, a review of the post-service evidence does not lead to the conclusion that the Veteran's cause of death was related to service.

The Veteran's final period of eligible service ended in February 1946.  According to an April 1979 rating decision, the Veteran had claimed service connection for a heart disorder in January 1950.  The 1979 rating decision denied entitlement to service connection for a heart disorder, noting that there was no evidence of any such condition during service or within one year of separation.

A 1991 letter signed by a physician indicated that the Veteran was undergoing treatment for hypertension and a cardiac disorder which were acquired during service in Korea in October 1952.  The Board notes that while the Veteran may have had armed service in Korea in 1952, such service was not with a branch of United States Armed Services, and thus is relevant to the current claim.

In December 1991, the Veteran indicated his belief that hypertension, which he stated he had, was as a result of service.  In June 1994, he was seen for a cardiac evaluation during which he reported that x-ray imaging had shown an aneurysm of the heart.  Initially, he denied ever being ill or hospitalized, but on further inquiry he endorsed having been hospitalized in 1993 at a facility referred to as "Veterans Hospital" in Toronto, Canada.   

It was indicated that the Veteran had been hypertensive since 1980, and that both of his parents were hypertensive and died of cerebrovascular accidents.  Examination revealed a left ventricular aneurysm, which was noted to be typically related to underlying coronary artery disease and previous myocardial infarction.

In August 1999, the Veteran was seen with a known thoracic aortic aneurysm.  He gave a poor history, endorsing one myocardial infarction, but with his records showing two - one in 1991 and another in 1993.  Echocardiogram demonstrated near normal left ventricle function, and subsequent investigation showed a large aortic aneurysm, originating distal to the left subclavian artery.  Chest x-ray revealed aneurismal dilation of the aortic arch.  The Veteran died in September 2000 as a result of a heart aneurism.

A January 2009 letter from the Veteran's treating physician at the time of his death stated that the Veteran had complained of on and off chest pain due to ischemic heart disease.

In total, the evidence of record indicates that in January 1946, one month prior to the end of the Veteran's eligible service, his heart and cardiovascular system were normal.  Furthermore, because a 1949 examination indicated that same, the Board concludes that the Veteran did not have a heart-related disability during his eligible service or within one year of the end of such service.  

This does not in itself preclude a grant of service connection for the cause of the Veteran's death, as service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that the Veteran's fatal heart aneurism was not due to service.

Post-service evidence is inconsistent regarding the onset of heart disease, with the Veteran having made an initial claim of heart disease in 1950, but a 1991 letter from a doctor stating that heart disease began in 1952.  The Board also notes that in 1980, the Veteran indicated that he had been hypertensive since 1980.

Symptoms of heart disease may be capable of lay observation, and to the extent that they are, the Veteran's statements of record are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nonetheless, neither the Veteran nor the appellant is capable of rendering a competent opinion relating such symptomatology to a specific disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, statements to that effect from both of those parties are of no probative value.

Of far greater probative value are statements by medical professionals indicating that heart disease onset, at the earliest in 1952, six years after separation.  No competent evidence has been presented which relates the Veteran's fatal heart aneurism to service.  In fact, according the a 1994 report, his left ventricular aneurysm was likely related to underlying coronary artery disease and previous myocardial infarction.  No evidence has been presenting averring to a connection between coronary artery disease or myocardial infarction, and the Veteran's eligible service.

In sum, the evidence of record does not indicate a link between service and a fatal heart aneurism.  Accordingly, service connection for heart aneurism as the cause of the Veteran's death is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  Nonetheless, the Board notes that the appellant was supplied with the requisite notice in an October 2008 letter that informed her of what evidence was required to substantiate her claim and of the division of responsibilities between VA and a claimant in developing an appeal.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  

Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . .-only those that are relevant to the [appellant's] claim."  Id. at 1320-21.  Here, the Board notes that while some evidence of treatment is not of record, the appellant has been afforded numerous opportunities to inform VA of the location of such documentation or to submit the same directly to the Department.  In August 2009, however, the appellant indicated that she had no more evidence to submit and that she wished for the matter to be addressed.

Under the VCAA, VA must provide an examination when there is (A) competent evidence that the claimant has a disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Of course in the case of a claim for cause of death, the need to show a current disability is obviated by the nature of the claim.

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a disability and service would not suffice to meet the stand tad of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the claimed disability or symptoms and the Veteran's service.  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed in greater detail above, the Veteran's immediate cause of death in 2000 was a heart aneurysm.  Service treatment records are silent for any complaints or treatment referable to an aneurysm, and on separation examination in 1949, there were no significant abnormalities seen on radiographic imaging of the lungs, chest, or heart.  Furthermore the vascular system also showed no significant abnormalities.  In fact, on treatment in 1994, 48 years after the end of eligible service, he indicated that he had no history of health problems.  Given the evidence of record, a VA examination is not warranted, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  

The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

While VA has a duty to assist the appellant by obtaining relevant evidence such as medical records, that duty does not require VA to provide the appellant with evidence that is already in his or her possession.  Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (citation omitted); see Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (stating that failure of appellant to cooperate in development of evidence could subject claimant to risk of adverse adjudication based on an incomplete and underdeveloped record); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not "a one-way street").

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


